

Exhibit 10.3
 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (this "Agreement") is made and entered into on
December 15, 2009, by and among Infrastructure Materials Corp, a Delaware
corporation, as buyer (the "Company"); Canadian Infrastructure Corp., an
Alberta, Canada corporation   (Canada” );  and Todd Montgomery, the
sole  Shareholder of Canada (the "Shareholder").
 
RECITALS:
 
A.           As of Closing the Shareholder will own of record and beneficially
all of the issued and outstanding shares of capital stock of Canada (the "Canada
Shares").
 
B.           The Shareholder desires to sell to the Company, and the Company
desires to purchase from the Shareholder, the Canada Shares, on the terms and
subject to the conditions of this Agreement.
 
C.           As of the Closing Canada will own or have the exclusive right to
explore the quarry leases as more particularly described in SCHEDULES A of this
Agreement (collectively referred to herein as the “Properties”).
 
NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and undertakings contained herein, and for other good and valuable
consideration, and subject to the terms and conditions of this Agreement, the
parties hereto agree as follows.
 
1.           THE EXCHANGE.
 
1.1         Sale and Purchase of the Canada Shares.   On the terms and subject
to conditions of this Agreement, at the Closing (as defined below), the
Shareholder shall sell, transfer, assign, convey and deliver to the Company,
free and clear of all adverse claims, security interests, liens, claims and
encumbrances (other than restrictions under applicable securities laws or as
expressly agreed to herein by the Company), and the Company shall purchase,
accept and acquire all of the Canada Shares from the Shareholder, such purchase
and sale being herein sometimes referred to as the "Exchange."  At Closing, the
Company shall receive good and merchantable title to the Canada Shares.

 
 

--------------------------------------------------------------------------------

 
 
1.2         Issuance of Exchange Shares.  In full payment for the Canada Shares,
the Company shall issue and deliver to the Shareholder, $408,710.90 US dollars
(the Purchase Price) subject to adjustments representing all of the costs
incurred by the Shareholder in accruing properties and incorporating Canada to
be payable with 1,021,777 common shares of the Company (the "Exchange Shares")
at $0.40 per share.  The Exchange Shares, will, when issued, be validly issued,
fully paid, and non  assessable; and the sale, issuance and delivery of the
Exchange Shares on the terms herein contemplated will be authorized by all
requisite corporate action of the Company; and the Exchange Shares will not be
subject to any preemptive rights, options or similar rights on the part of any
Shareholder or creditor of the Company or any other person.  The Exchange Shares
will be issued at Closing (as defined below) pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
pursuant to Section 4(2) of the Securities Act.  Upon issuance, the Exchange
Shares will be considered “restricted” shares and may not be transferred or
re-sold unless an exemption for such transfer is available or the re-sale is
covered by a registration statement filed under the Securities Act.
 
1.3         Restrictive Legend on Shares.   When issued the certificates
evidencing the Exchange Shares will bear a restrictive legend substantially in
the following form:
 
"The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and are "restricted
securities" as that term is defined in Rule 144 under the Securities Act. These
shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from registration under the Securities Act."
 
1.4         Closing.  Subject to the conditions precedent set forth herein, the
Closing of all transactions herein contemplated (the "Closing") shall take place
on or before the 1st day of January, 2010, or such other date as the parties may
agree.  This Agreement shall be effective and binding when signed by all
parties.
 
1.5         Appointment of Officers and Directors.  At Closing, Mason Douglas
shall be appointed as a director and secretary of Canada and Todd Montgomery
shall remain as a director and President.

 
2

--------------------------------------------------------------------------------

 

1.6         Further Assurances. Canada and the Shareholder agree to execute all
documents and instruments and to take or to cause to be taken all actions which
the Company deems necessary or appropriate to complete the transactions
contemplated by this Agreement, whether before or after the Closing.
 
1.7         Public Filing.  Upon execution and or Closing of this Agreement, the
Company shall prepare and file such documents as are necessary to comply with
all applicable U.S. Securities Laws and regulations, including a report on Form
8-K and regulation of the TSX Venture Exchange as required.  The parties agree
to cooperate in the preparation of such filings.
 
2.           OTHER AGREEMENTS OF THE PARTIES.
 
2.1         Canada to Provide Financial Records.  Canada at Closing shall
provide financial records, including receipts for incorporation costs and all
other expenditures incurred since the date of inception (collectively referred
to herein as “Financial Data”).
 
2.2         Canada to Dispose of Other Assets .  Canada prior to Closing shall
have disposed of all other assets except those described in Schedule A hereof.
 
3.           REPRESENTATIONS AND WARRANTIES OF CANADA AND SHAREHOLDER.
 
Canada and the Shareholder hereby represent and warrant to the Company that the
following are true and correct as of the Closing:
 
3.1         Organization and Standing. Canada and is and on the Closing will be
duly organized, validly existing and in good standing under the laws of the
Province of Alberta with all requisite power and authority to carry on the
business in which it is engaged, to hold quarry leases on mineral rights and
other assets it may own, and are duly qualified and licensed to do business and
is in good standing in all jurisdictions where the nature of their business
makes such qualification necessary.

 
3

--------------------------------------------------------------------------------

 

3.2         Capitalization.  Other than the Canada Shares to be conveyed to the
Company pursuant to this Agreement, no other shares of capital stock have been
issued.  All of the issued and outstanding share of capital stock of Canada have
been duly authorized, validly issued, and are fully paid and non
assessable.  Canada  does not have outstanding any option, warrant or similar
instrument that entitles its holder to acquire shares and is not a party to or
bound by any agreement, instrument, arrangement, contract, obligation,
commitment or understanding of any character, whether written or oral, express
or implied, whereby Canada is bound to issue shares of its capital stock or any
instrument or right convertible into or exchangeable for shares of its capital
stock, nor relating to the sale, assignment, encumbrance, conveyance, transfer
or delivery of any capital stock of Canada of any type or class.
 
3.3         Litigation.  There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting Canada or any of its
properties or assets in any court or by or before any governmental department,
commission, board, bureau, agency or other instrumentality, domestic or foreign,
or arbitration tribunal or other forum which, if determined adversely to Canada,
would materially affect its business, prospects, Properties or financial
condition or Canada's right to conduct its mineral exploration business as being
conducted or expected to be conducted.  There are no judgments, decrees,
injunctions, writs, orders or other mandates outstanding to which Canada is a
party or by which it is bound or affected.
 
3.4         Estoppel.  All statements made in this Agreement, or in any Schedule
hereto, or in any document or certificate executed and delivered herewith, by
Canada are true, correct and complete as of the date of this Agreement and will
be so as of the Closing.  All statements contained in any certificate made by
any official of Canada and delivered to the Company shall be deemed
representations and warranties of Canada and the Shareholder.
 
3.5         Compliance with Laws and Permits.  To the best of its knowledge,
Canada has complied in all material respects with its organizational documents,
including its articles of incorporation and bylaws (each as amended to date),
all applicable laws, regulations and rules, all applicable orders, judgments,
writs, decrees or injunctions of any local or county governments or any
department, agency or other instrumentality thereof, domestic, applicable to its
business or Properties, and has not done or omitted to do any act or acts which
singly or in the aggregate are in violation of any of the foregoing.  To the
best of its knowledge, Canada has, except as noted herein or in the Schedule
hereto, obtained all licenses and permits necessary to explore its Properties
and carry out its operations, is not in violation of any such license or permit
and has not received any notification that any revocation or limitation thereof
is pending or threatened.

 
4

--------------------------------------------------------------------------------

 

3.6         No Undisclosed Material Liabilities.  Canada has not incurred any
liabilities or obligations whatever (whether direct, indirect, accrued,
contingent, absolute, secured or unsecured or otherwise) affecting or related to
the Properties, including liabilities as mortgagor, guarantor or surety or
otherwise for debts or the obligations of others and tax liabilities due or to
become due.  There is no basis for any material claim against Canada's
Properties or assets.  Canada has no creditors or agreement with another third
party whose prior consent might be required by law to the sale of the
Properties.
 
3.7         Material Transactions and Adverse Changes. Except as has been
disclosed in writing to the Company , Canada has not, and as of the Closing will
not have: (i) suffered any material adverse change in its assets taken as a
whole; (ii) suffered any damage or destruction in the nature of a casualty loss
to any one or more of its assets, whether or not covered by insurance, which
singly or in the aggregate are materially adverse to the Properties or business
of Canada; (iii) made any change in any method of accounting or accounting
practice, including the revaluation of any of its assets; or (iv) agreed in
writing or otherwise to take any action prohibited by this Agreement.
 
3.8         Taxes.  All taxes applicable to Canada, its Properties or other
assets and/or to the Canada Shares (including the transfer of such Canada
Shares), including any income, excise, unemployment, occupational, franchise, ad
valorem and other taxes, duties, assessments or charges levied, assessed or
imposed upon Canada by the Government or subdivision or instrumentality thereof
have been duly paid (or will be paid as of the Closing) or adequately disclosed
to the Company and provided for, and all required tax returns or reports
concerning any such items have been duly filed.  Canada has not waived any
statute of limitations with respect to any tax liability whatever for any period
prior to the date of this Agreement or agreed to any extension of time with
respect to a tax assessment or liability.

 
5

--------------------------------------------------------------------------------

 
 
3.9         Indebtedness to and from Affiliates.  Canada is not indebted to any
officer, director, employee or Shareholder thereof, or any affiliate of such
persons, as of the date of this Agreement, and no money or property is owed to
Canada by any officer, director, employee or Shareholder thereof or any
affiliate of such persons, and none will be owed as of the Closing.
 
3.10       Documents Genuine.  All originals and/or copies of Canada
organizational documents, including articles of incorporation and bylaws, each
as amended to date, and all minutes of meetings and written consents of
directors and Shareholder in lieu of meetings of directors and/or Shareholder of
Canada, Financial Data, and any and all other documents, material, data, files,
or information which have been or will be furnished to the Company, are and will
be true, complete, correct and unmodified originals and/or copies of such
documents, information, data, files or material.
 
3.11       Employees and Salaries.  Canada will have no employees at the
Closing.
 
3.12       Authorization and Validity.  The execution, delivery and performance
by Canada of this Agreement and any other agreements contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, have been
duly authorized by Canada and all necessary approvals of the Shareholder of
Canada will have been obtained by the Closing.  This Agreement and any other
agreement contemplated hereby have been or will be as of the Closing duly
executed and delivered by Canada and constitutes and will constitute legal,
valid and binding obligations of Canada, enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally or the
availability of equitable remedies.
 
3.13       Consents; Approvals; Conflict. No consent, approval, authorization or
order of any court or governmental agency or other body is required for the
Shareholder to consummate the Exchange. Neither the execution, delivery,
consummation or performance of this Agreement shall conflict with, or constitute
a breach of any law or regulation and no prior approval is necessary by or
under, Canada’s articles of incorporation, bylaws or any note, mortgage,
indenture, deed of trust, lease, obligation, or other agreement or instrument to
which Canada is a party.

 
6

--------------------------------------------------------------------------------

 

3.14       Property.  Attached to this Agreement or will be at the Closing
SCHEDULE A with descriptions of all quarry leases owned or which Canada has the
exclusive right to explore and which are included within the definition of
“Properties” as that term is used in this Agreement.  Canada represents and
warrants that at the Closing they will have registered rights to those quarry
leases, free of all regulatory, liens or encumbrances and will have such
registered rights at Closing.  Canada will provide at the Closing, proof of
clear title or right to the quarry leases included in the SCHEDULE A.
 
3.15       Restrictive Covenants.  Prior to the consummation of the Exchange,
Canada shall conduct its business in the ordinary and usual course without
unusual commitments and in compliance with all applicable laws, rules, and
regulations. Furthermore, Canada will not, without the prior written consent of
the Company, (i) make any changes in its capital structure, (ii) incur any
liability or obligation other than current liabilities incurred in the ordinary
and usual course of business, (iii) incur any material indebtedness for borrowed
money, (iv) make any loans or advances other than in the ordinary and usual
course of business, (v) declare or pay any dividend or make any other
distribution with respect to its capital stock, (vi) issue, sell, or deliver or
purchase or otherwise acquire for value any of its stock or other securities, or
(vii) mortgage, pledge, or subject to encumbrance any of its assets or
Properties or sell or transfer any of its assets or Properties.
 
3.16       Disclaimer of Further Warranties; Etc. Except as expressly set forth
in this Agreement and the Schedule hereto; the Company has made no other
representation or warranty to Canada or the Shareholder in connection with the
Exchange. Canada's and the Shareholder’s decision to enter into the Exchange is
based upon their own independent judgment and investigation and not on any
representations or warranties of the Company, other than those expressly stated
in this Agreement and in the Schedule hereto.
 
3.17       Environmental Matters.  Canada, or the Shareholder or any predecessor
entity controlled by the Shareholder and or associates of the Shareholder:

 
7

--------------------------------------------------------------------------------

 

(a)           has not (A) generated, used, transported, treated, stored,
released or disposed of any hazardous substance in violation of any applicable
laws; or (B) engaged in any generation, use, transportation, treatment, storage,
release or disposal of any hazardous substance in connection with the conduct of
its business or the use of any property or facility which has created or might
reasonably be expected to create any liability under any applicable laws or
which would require reporting to or notification of any governmental entity and
will not have at the Closing.
 
(b)           has not (A) received notice that they are potentially responsible
parties for an environmental cleanup site or for corrective action under any
applicable law; (B) submitted or been required to submit any environmental
notice pursuant to any applicable law; (C) received any written request for
information in connection with any environmental cleanup site; or (D) been
required to undertake any prospective or remedial action or clean-up action of
any kind at the request of any governmental entity, or at the request of any
other person, relating to any applicable environmental law and will not have at
the Closing.
 
(c)           has conducted all of its operations and exploration activities in
material compliance with all applicable environmental laws.
 
Canada and the Shareholder are not aware of any environmental claim,
investigation or violation that would affect the ability of Canada. to explore
the Properties.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER. The Shareholder
represents and warrants to the Company that the following are true and correct
as of the date hereof and will be true and correct through the Closing as if
made on that date:
 
4.1         Ownership of the Canada Shares.  The Shareholder owns, of record and
beneficially, the number of Canada Shares set out herein; the Shareholder’s
shares are free and clear of all liens, claims, rights or other encumbrances
whatsoever and of all options and similar rights of third persons; and no person
has or will have any right in and to such share except as is created by force of
any applicable law.  No third party has or at Closing will have any right of
first refusal, pre-emptive right, option or similar right to acquire the Canada
Shares of the Shareholder prior to the Closing.

 
8

--------------------------------------------------------------------------------

 

4.2         Full right and Legal Capacity.  The Shareholder has the full right,
power and legal capacity to enter into this Agreement and sell and deliver the
Canada Shares to the Company.
 
4.3         Solvency.  The Shareholder represent and warrant that he is not now
insolvent and will not be insolvent after selling and delivering the Canada
Shares to the Company on the terms of this Agreement, and in exchange for the
Canada Shares being sold hereby the Shareholder is receiving new consideration
at least equal to the full and fair value of the Canada Shares being sold.
 
4.4         Acknowledgements Regarding the Company and the Exchange Shares.
 
(a)           Canada and the Shareholder understand and acknowledge that the
Company is a publicly reporting company with no current revenues.   The
Shareholder recognizes that the Exchange Shares are speculative and involve a
high degree of risk, and that the prospects and future success of the Company
depend principally on its ability to raise sufficient capital to carry out
exploration on the Properties.
 
(b)           The Shareholder acknowledges and agrees that he has been furnished
with or has access to the Company’s latest regulatory filings (for information
purposes only) setting out its business, assets, financial condition and plan of
operation.  The Shareholder further represent that he has full knowledge of the
Company and its business, assets, results of operations, financial condition and
plan of operation and the terms and conditions of the issuance of the Exchange
Shares.  The Shareholder acknowledges that he has full access to all of the
affairs of the Company as a result of his position as Chief Executive Officer of
the Company.

 
9

--------------------------------------------------------------------------------

 
 
(c)           In connection with the issuance and delivery of the Exchange
Shares, the Shareholder understand and acknowledge that the Exchange Shares have
not been registered under the Securities Act and have been issued in reliance
upon exemptions from registration provided by Section 4(2) of the Securities Act
and Regulation D promulgated under the Securities Act, on the grounds that the
transactions contemplated in this Agreement do not involve any public
offering.  The Shareholder is acquiring the Exchange Shares for this own
account, and not for the account of any other person, and not for distribution,
assignment or resale to others, or for pledge or hypothecation, and no other
person has or is intended to have a direct or indirect ownership or contractual
interest in the Exchange Shares except as may exist or arise by operation of
law. The Shareholder acknowledge that the Exchange Shares are "restricted
securities" as that term is defined in Rule 144(a) of the General Rules and
Regulations under the Securities Act and understand that the Exchange Shares
must be held indefinitely until they are subsequently registered for re-sale
under the Securities Act or an exemption from such registration requirements is
available for their re-sale.  The Shareholder understands and agrees that the
prior written consent of the Company will be necessary for any transfer of the
Exchange Shares until the Exchange Shares have been duly registered for re-sale
or the transfer is made in accordance with Rule 144 or other available exemption
under the Act.  The Shareholder further understand that every certificate issued
by the Company evidencing Exchange Shares will bear a legend restricting
transfer as provided in this Agreement.
 
(d)           The Shareholder, has such knowledge and experience in financial,
tax and business matters as to enable the Shareholder to utilize his knowledge
of the Company, in connection with the Exchange and issuance of the Exchange
Shares, to evaluate the merits and risks of acquiring the Exchange Shares and to
make an informed investment decision with respect thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           The Shareholder acknowledges that he has reviewed the current
disclosure filings of the Company for information purposes and that the Exchange
Shares are not being sold pursuant to a Prospectus.
 
4.5         True and Correct Information and Material Changes.  All information
which the Shareholder has provided or will provide to the Company is or will be
correct and complete as of the date furnished to the Company, and, if there
should be any material change in such information prior to the Closing as to
Shareholder, will immediately provide the Company with such information.
 
4.6         No Solicitation.  Shareholder was not solicited by the Company by
any form of general solicitation or general advertising, including but not
limited to any advertisement, article, notice or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or made available over telephone lines by any information service, or any
seminar or meeting whose attendees had been invited by any means of general
solicitation or general advertising.
 
4.7         No Other Representations or Warranties.  Except as expressly set
forth in this Agreement and the Schedule hereto, the Company has not made any
representation or warranty to the Shareholder in connection with this Agreement.
The Shareholder’s decision to enter into the Exchange is based upon his own
independent judgment and investigation and not on any representations or
warranties of the Company other than those expressly stated in this Agreement
and in the Schedules hereto.
 
4.8         No Operations. Other than certain reimbursements if any paid to
Canada in connection with the transactions contemplated by this Agreement,
Canada has had any revenue or operations since inception.
 
5.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Unless specifically
stated otherwise, the Company represents and warrants to the other parties that
the following are true and correct as of the date hereof and will be true and
correct through the Closing as if made on that date.

 
11

--------------------------------------------------------------------------------

 
 
5.1         Organization and Good Standing. The Company is and on the Closing
will be duly organized, validly existing and in good standing under the laws of
the State of Delaware.
 
5.2         Authorized Capitalization. As provided in its Articles of
Incorporation, the authorized capital stock of the Company consists of
100,000,000 common shares of common stock at par value $.0001 per share, of
which not more than 61,000,000 shares will be issued and outstanding prior to
the Closing and 50,000,000 shares, par value $.0001 per share, are designated as
preferred stock, none of which are issued or outstanding or will be at Closing.
 
5.3         Declaration of Interest.  The Company declares that in its decision
to acquire Canada, it is relying on independent legal, financial and tax experts
and other technical personnel, and that the Company’s decision to enter into
this Agreement is based upon its own independent judgment, investigation and
evaluation by disinterested members of its Board of Directors and management,
and not on any representations or warranties of the Shareholder, other than
those expressly stated in this Agreement and in the Schedules
hereto.  Furthermore, the Company hereby declares that its principle business is
the acquisition, exploration and development of mineral properties, both in the
United States and in foreign countries and that it has the requisite technical
and managerial personnel and experience to conduct such business and that such
technical and managerial experience was employed in the evaluation of the
mineral potential of Canada’s Properties,.
 
5.4         Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting the Company in any
court or by or before any federal, state, municipal or other governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, or arbitration tribunal or other forum. There are no judgments,
decrees, injunctions, writs, orders or other mandates outstanding to which the
Company is a party or by which it is bound or affected.

 
12

--------------------------------------------------------------------------------

 

5.5         Authorization and Validity. The execution, delivery and performance
by the Company of this Agreement and any other agreements contemplated hereby,
and the consummation of the transactions contemplated hereby and thereby, has
been approved by the disinterested members of the Company’s Board of
Directors. .  This Agreement and any other agreement contemplated hereby have
been or will be as of the Closing duly executed and delivered by the Company and
constitute and will constitute legal, valid and binding obligations of the
Company, enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally or the availability of equitable remedies.
 
5.6         Taxes.  All income, excise, unemployment, social security,
occupational, franchise and other taxes, duties, assessments or charges levied,
assessed or imposed upon the Company by the United States or by any state or
municipal government or subdivision or instrumentality thereof have been duly
paid or adequately provided for, and all required tax returns or reports
concerning any such items have been duly filed or will be so filed.
 
5.7         Indebtedness to or from Affiliates.  The Company is not and will not
be indebted to any officer, director, employee or Shareholder thereof as of the
Closing.  No money or property is owed to the Company by any officer, director,
employee or Shareholder thereof, and none will be owed as of the Closing.
 
5.8         Consents; Approvals; Conflict.  No consent, approval, authorization
or order of any court or governmental agency or other body is required for the
Company to execute and perform its obligations under this Agreement. Neither the
execution, delivery, consummation nor performance of this Agreement shall
conflict with, constitute a breach of the Company's articles of incorporation
and bylaws, as amended to date, or any note, mortgage, indenture, deed of trust
or other agreement of instrument to which the Company is a party or by which it
is bound nor, to the best of the Company's knowledge and belief, any existing
law, rule, regulation, or any decree of any court or governmental department,
agency, commission, board or bureau, domestic or foreign, having jurisdiction
over the Company.  The Company has timely, accurately, and completely filed all
reports, statements and schedules required under applicable federal and state
securities laws with the U.S. Securities and Exchange Commission and all
governing securities authorities, if any.

 
13

--------------------------------------------------------------------------------

 

5.9         Disclaimer of Further Warranties; Etc.  Except as expressly set
forth in this Agreement and the Schedule hereto, neither Canada nor the
Shareholder has made any other representation or warranty to the Company in
connection with the Exchange.  The Company's decision to enter into the Exchange
is based upon the Company's own independent judgment and investigation by
disinterested members of its Board of Directors and management and not on any
representations and warranties of Canada or the Shareholder other than those
expressly stated in this Agreement and in the Schedule hereto.
 
6.           CONDITIONS TO OBLIGATIONS OF THE PARTIES; DELIVERIES.  All
obligations of the parties under this Agreement are subject to the fulfillment,
prior to the Closing, of all conditions precedent and to performance of all
covenants and agreements and completion of all deliveries contemplated herein,
unless specifically waived in writing by the party entitled to performance or to
demand fulfillment of the covenant or delivery of the documents.
 
6.1         Documents to be delivered by Canada to the Company.  At the Closing,
the following documents shall be delivered to the Company by Canada or the
Shareholder, as the case may be, which documents shall be reasonably
satisfactory in form and content to the Company's counsel:
 
(a)           Certificates executed by an authorized signing officer of Canada,
dated as of the Closing, certifying that the representations and warranties of
Canada, contained in this Agreement and the information set forth in the
Schedule of Canada hereto are then true and correct and that Canada has complied
with all agreements and conditions required by this Agreement and all related
agreements to be performed or complied with by Canada.
 
(b)           A copy of the directors' resolution or the minutes of the meeting
of the directors of Canada approving the execution and performance of this
Agreement.

 
14

--------------------------------------------------------------------------------

 

(c)           The certificates evidencing the Canada Shares, indorsed on the
reverse side for transfer or accompanied by a signed stock power in form
reasonably satisfactory to the Company.
 
(d)           All financial records of Canada.
 
(e)           All reports and documents in the possession of Canada related to
any of the Properties
 
(f)           Minute books of Canada containing incorporation documents and any
amendments thereto, bylaws, minutes of shareholder and director meetings,
resolutions and shareholder records.
 
(g)           A legal opinion of counsel to Canada, acceptable to the Company,
covering: (i) the existence and good standing of Canada as a corporation, (ii)
the authorization of the transactions contemplated herein by Canada, (iii) the
valid issuance of the Canada Shares that are to be exchanged hereunder, and (iv)
the binding nature of this Agreement upon execution by Canada, and the
Shareholders.
 
6.2         Documents to be delivered to Canada and the Shareholder. At the
Closing the following documents shall be delivered to Canada and the Shareholder
by the Company, which documents shall be reasonably satisfactory in form and
content to Canada's counsel:
 
(a)           To the Shareholder, stock certificates evidencing the Exchange
Shares.
 
(b)           To Canada, a certificate executed by the Company dated as of the
Closing, certifying that the representations and warranties of the Company
contained in this Agreement and the information set forth in the Schedule of the
Company are then true and correct and that the Company has complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it.
 
(c)           To Canada, a copy of the directors' resolution or the minutes of
the meeting of the directors of the Company approving the execution and
performance of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
7.           OTHER COVENANTS OF THE PARTIES. The parties agree that, prior to
the Closing:
 
7.1        Effectuation of this Agreement. The parties hereto each will use
their best efforts to cause this Agreement and all related agreements to become
effective, and all transactions herein and therein contemplated to be
consummated, in accordance with its and their terms, to obtain all required
consents, waivers and authorizations of governmental entities and other third
parties, to make all filings and give all notices to those regulatory
authorities or other third parties which may be necessary or reasonably required
in order to effect the transactions contemplated in this Agreement, and to
comply with all federal, local and State rules and regulations as may be
applicable to the contemplated transactions in the United States.
 
7.2        Restriction on Action. The parties each agree that they will not do
any thing or act prohibited by this Agreement or any related agreement, or fail
to do any thing or act which he or it has undertaken to do in this Agreement or
any related agreement.
 
7.3        Confidentiality. Canada the Shareholders and the Company covenant
that they each will not disclose any confidential information of the other
parties, except to its officers, directors, attorneys, accountants, and
employees involved in these transactions, and only then on the condition that
such individuals not disclose the information disclosed to them. Notwithstanding
the foregoing, the terms of this Agreement, or of any of the transactions
contemplated hereby, may be disclosed following execution hereof, provided that
each party will provide at least twenty-four hours' notice to the other party
prior to making the initial public announcement regarding the transaction. In
addition, either party may disclose this Agreement or any part hereof to any
third party at any time if required to do so by law, this Agreement or other
contractual obligation. Canada and the Shareholder acknowledge that the Company
is a reporting company in the United States and that the Company will control
the public dissemination of information about this transaction.

 
16

--------------------------------------------------------------------------------

 

8.           SURVIVAL OF COVENANTS AND WARRANTIES.
 
8.1        Survival of Covenants and Warranties.  The representations,
warranties, covenants and agreements made by Canada and Shareholder on the one
hand, and the Company on the other hand, shall survive the Closing for a period
of two years and shall be fully enforceable at law or in equity against such
other party and its successors and assigns for a period of one year after the
Closing. Any investigation at any time made by or on behalf of (or any
disclosure to) any party hereto shall not diminish in any respect whatsoever its
right to rely on the representations and warranties of the other party hereto.
 
8.2        Notice of Claims. The Company, Canada and the Shareholder each agree
to give prompt written notice to the other of any claim against the party giving
notice which might give rise to a claim by it against the other party hereto,
stating the nature and basis of the claim and the actual or estimated amount
thereof.
 
9.           TERMINATION OF THIS AGREEMENT.
 
9.1        Grounds for Termination. This Agreement shall terminate:
 
(a)           By mutual written consent of the Company, the Shareholder and
Canada; or
 
(b)           By Company or Canada, if:
 
(i)         all the conditions precedent to its respective obligations hereunder
have not been satisfied or waived prior to the Closing, as it may be accelerated
or extended;
 
(ii)        any party shall have defaulted or refused to perform in any material
respect under this Agreement, or if the Company or Canada should have reasonable
cause to believe there has been a material representation concerning, or failure
or breach of, any representation or warranty by the other party, or if it
appears that either Canada or the Company has committed any unlawful acts
affecting the other party;

 
17

--------------------------------------------------------------------------------

 
 
(iii)       the transactions contemplated in this Agreement and related
agreements have not been consummated on the Closing, as it may be accelerated or
extended, OR
 
(iv)       either the Company or Canada shall reasonably determine that the
transactions contemplated in this Agreement have become inadvisable by reason of
the institution or threat by any federal, state or municipal governmental
authorities or by other person whatever of a formal investigation or of any
action, suit or proceeding of any kind against either or both parties which in
one party's reasonable belief is material in light of the other party's
business, prospects, properties or financial condition;
 
9.2        Manner of Termination. Any termination of this Agreement (other than
an automatic termination) shall be made in accordance with the above listed
grounds and, if terminated by Canada or the Company, shall be accompanied by a
copy of the resolution of the terminating party's board of directors. Written
notice of termination shall be given to the other party as required in this
Agreement as promptly as is practical under the circumstances. Upon a party's
receipt of such termination notice, this Agreement shall terminate and the
transactions herein contemplated shall be abandoned without further action by
the parties.
 
9.3        Survival of Confidentiality Provisions. Upon termination of this
Agreement for any reason, (i) the covenants of the parties concerning the
confidentiality and proprietary nature of all documents and other information
furnished hereunder shall remain in force except as to information which has
otherwise become public knowledge, and (ii) each party shall promptly return all
documents received from the other party in connection with this Agreement. This
Paragraph constitutes a mutual covenant of the parties, and either may
judicially enforce it.

 
18

--------------------------------------------------------------------------------

 
 
10.         MISCELLANEOUS PROVISIONS.
 
10.1      Assignment. Neither this Agreement nor any right created hereby or in
any agreement entered into in connection with the transactions contemplated
hereby shall be assignable by any party hereto without the prior written consent
of the parties not seeking assignment, and any purported assignment without such
consent shall be null and void and of no force or effect. No such assignment
shall relieve the assignor of any obligations created under this Agreement.
 
10.2      Parties in Interest; No Third Party Beneficiaries. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and permitted assigns. Neither this Agreement nor
any other agreement contemplated hereby shall be deemed to confer upon any
person not a party hereto or thereto any rights or remedies hereunder or
thereunder, except as expressly set forth in this Agreement.
 
10.3      Entire Agreement. This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
 
10.4      Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Further, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid and enforceable.

 
19

--------------------------------------------------------------------------------

 
 
10.5      Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of all parties contained herein shall
survive the Closing, and all statements contained in any certificate, exhibit or
other instrument delivered by or on behalf of the Company or Canada, as the case
may be, and, notwithstanding any provision in this Agreement to the contrary,
shall survive the Closing.
 
10.6      Interpretation. This Agreement shall be governed by and construed
under the laws of the State of Delaware with the exception that if any provision
of this Agreement is deemed to be in conflict with any treaty duly ratified
between the Government of the United States and the Government of Canada,
including but not limited to tariff and trade agreements, tax treaties, general
treaties of commerce and business, or if any provision of the Agreement is
deemed to be in conflict with any pertinent provision of the Mining laws of
Canada, then such provision shall be governed by and interpreted under the law
of the specific treaty as ratified jointly by the governments, or in the case of
a conflict of any of the provisions herein with any of the provisions of the
Mining Law of Canada, then said provision shall be governed by and interpreted
under the Mining Law of Canada.
 
10.7      Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof. Whenever the context requires, the gender of all words used
herein shall include the masculine, feminine and neuter, and the number of all
words shall include the singular and plural. Use of the words "herein",
"hereof", "hereto" and the like in this Agreement shall be construed as
references to this Agreement as a whole and not to any particular provision in
this Agreement, unless otherwise noted.
 
10.8      Notice. Any notice or communication hereunder or in any agreement
entered into in connection with the transactions contemplated hereby must be in
writing and given by depositing the same in the United States mail, addressed to
the party to be notified, postage prepaid and registered or certified with
return receipt requested, by telefax transmission or by delivery by use of a
messenger which regularly retains its delivery receipts. Such notice shall be
deemed received on the date on which it is delivered to the addressee. For
purposes of notice, the addresses of the parties shall be, if to Shareholders,
sent to Canada for forwarding, and:

 
20

--------------------------------------------------------------------------------

 


If to Canada:
c/o Todd Montgomery
or the Shareholder
870 State Route 339,
 
Yerington, NV 89447-2945
   
If to Company:
1135 Terminal Way
 
Suite 207B Reno, NV 89502



10.9       Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by exchange of facsimile copies bearing facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.  The Company shall be responsible to provide each party to
the Agreement, a fully executed copy once all signatures have been received.
 
10.10     Prevailing Party (Attorneys' Fees) Clause. In the event of any
litigation or proceeding arising as a result of the breach of this Agreement or
the failure to perform hereunder, or failure or untruthfulness of any
representation or warranty herein, the party or parties prevailing in such
litigation or proceeding shall be entitled to collect the costs and expenses of
bringing or defending such litigation or proceeding, including reasonable
attorneys' fees, from the party or parties not prevailing.
 
10.11     Relationship of the Parties. Nothing in this Agreement is intended to
be construed so as to suggest that the parties hereto are partners or joint
ventures, or that any party or its employees is the employee or agent of the
other. Neither Canada nor the Company has any express or implied right or
authority under this Agreement to assume or create any obligations on behalf of
or in the name of the other party to any contract, agreement, arrangement,
understanding or undertaking with any third party.

 
21

--------------------------------------------------------------------------------

 

10.12     No Advice Given.  Canada and the Shareholder acknowledge and agree
that they have neither asked for nor received any legal or tax advice from the
Company or its Directors or any other person associated with the Company in
regard to this Agreement or the transactions herein contemplated, and have
instead relied on advice and counsel furnished by their own legal or other
advisers in order to satisfy themselves as to the tax and other legal
implications to them of the Exchange and issuance of the Exchange Shares.
 
10.13     Acknowledgment by Shareholder. The Shareholder acknowledges and agree
that their execution of this Agreement shall constitute a written consent in
lieu of a meeting of the Shareholders of Canada, and that no meeting of or
written consent or other action by the Shareholder of Canada is necessary to
ratify the valid execution and performance of this Agreement and consummation of
the Exchange by Canada.
 
IN WITNESS WHEREOF, all parties have executed this Agreement as of the date
first written above;
 

 
INFRASTRUCTURE MATERIALS CORP.
     
/s/ Mason Douglas
 
Mason Douglas, President
     
CANADIAN INFRASTRUCTURE CORP.
     
/s/ Todd Montgomery
 
Todd Montgomery, President
     
THE SHAREHOLDER
     
/s/ Todd Montgomery
 
Todd Montgomery, sole shareholder:

 
 
22

--------------------------------------------------------------------------------

 


Schedule ‘A’


The Dauphin quarry leases are 6 miles west (10 kms) & 6 miles south of Dauphin
on paved highways. Hwy 5 is a major road to Saskatchewan and it follows a
railway. There is also a gas pipeline along the hwy. All the leases are
accessible by gravel or dirt roads.


The Winnipegosis & Spence Lake quarry leases are some 60 kms from Dauphin on a
paved highway. Most of these leases are accessible by gravel or dirt road. The
high grade limestone from these leases would be used to upgrade the lower grade
material from the Dauphin area.


QL
#
LOCATION
LOCATION
HECTARES
         
LEASE #
   
SEC/TWP/RGE/MER
           
1958
1
DAUPHIN
06-024-19-W
69.697
         
1959
2
DAUPHIN
06-024-19-W
71.369
         
1960
3
DAUPHIN
06-024-19-W
71.375
         
1961
4
DAUPHIN
06-024-19-W
69.702
         
1962
5
DAUPHIN
12-024-20-W
69.608
         
1963
6
DAUPHIN
12-024-20-W
69.699
         
1964
7
DAUPHIN
12-024-20-W
67.178
         
1965
8
DAUPHIN
12-024-20-W
69.697
         
1966
9
DAUPHIN
11-024-20-W
64.750
         
1967
10
DAUPHIN
11-024-20-W
64.750
         
1968
11
DAUPHIN
11-024-20-W
69.697
         
1969
12
DAUPHIN
11-024-20-W
67.178
         
1970
13
DAUPHIN
10-024-20-W
69.702
         
1971
14
DAUPHIN
10-024-20-W
69.611
         
1972
15
DAUPHIN
10-024-20-W
66.536
         
1973
16
DAUPHIN
10-024-20-W
66.537
         
1974
17
DAUPHIN
16-024-20-W
66.531


 
23

--------------------------------------------------------------------------------

 


1975
18
DAUPHIN
16-024-20-W
69.697
         
1976
19
DAUPHIN
16-024-20-W
66.532
         
1977
20
DAUPHIN
16-024-20-W
69.697
         
1978
21
DAUPHIN
20-024-20-W
69.698
         
1979
22
DAUPHIN
20-024-20-W
69.698
         
1980
23
DAUPHIN
20-024-20-W
69.698
         
1981
24
DAUPHIN
20-024-20-W
69.449
         
1983
1
WINNNIPEGOSIS
03-030-17-W
66.369
         
1984
2
WINNNIPEGOSIS
04-030-17-W
64.750
         
1985
3
WINNNIPEGOSIS
06-030-17-W
67.988
         
1986
4
WINNNIPEGOSIS
06-030-17-W
66.369
         
1987
5
WINNNIPEGOSIS
09-030-17-W
66.369
         
1988
6
WINNNIPEGOSIS
10-030-17-W
64.750
         
1989
7
WINNNIPEGOSIS
18-030-17-W
66.369
         
1990
8
WINNNIPEGOSIS
18-030-17-W
63.940
         
1991
9
WINNNIPEGOSIS
19-030-17-W
64.750
         
1992
10
WINNNIPEGOSIS
19-030-17-W
66.369
         
1993
11
WINNNIPEGOSIS
19-030-17-W
66.369
         
1994
12
WINNNIPEGOSIS
19-030-17-W
16.187
         
1995
12
WINNNIPEGOSIS
19-030-17-W
16.187
         
1996
13
WINNNIPEGOSIS
20-030-17-W
64.750
         
1997
14
WINNNIPEGOSIS
20-030-17-W
64.750
         
1998
15
WINNNIPEGOSIS
20-030-17-W
64.750
         
1999
16
WINNNIPEGOSIS
20-030-17-W
66.369
         
2000
17
WINNNIPEGOSIS
24-030-18-W
65.559
         
2001
18
WINNNIPEGOSIS
24-030-18-W
65.559


 
24

--------------------------------------------------------------------------------

 


2002
19
WINNIPEGOSIS
29-030-17-W
20.234
         
2003
20
WINNIPEGOSIS
29-030-17-W
59.691
         
2004
21
WINNIPEGOSIS
30-030-17-W
66.369
         
2005
1
SPENCE
25-030-16-W
57.473
         
2006
2
SPENCE
25-030-16-W
67.461
         
2007
3
SPENCE
35-030-16-W
57.142
         
2008
4
SPENCE
35-030-16-W
56.489
         
2009
5
SPENCE
36-030-16-W
59.098
         
2010
6
SPENCE
36-030-16-W
55.800
         
2011
7
SPENCE
36-030-16-W
61.958
         
2013
8
SPENCE
04-030-16-W
66.369
         
2015
9
SPENCE
09-030-16-W
66.369
         
2016
10
SPENCE
09-030-16-W
64.438
         
2017
11
SPENCE
09-030-16-W
67.991
         
2018
12
SPENCE
09-030-16-W
62.597
         
2019
13
SPENCE
16-030-16-W
63.123
         
2020
14
SPENCE
16-030-16-W
65.843
         
2021
15
SPENCE
16-030-16-W
61.036
         
2022
16
SPENCE
16-030-16-W
62.050
         
2023
17
SPENCE
21-030-16-W
61.950
         
2024
18
SPENCE
21-030-16-W
62.541
         
2025
19
SPENCE
21-030-16-W
67.991
         
2026
20
SPENCE
21-030-16-W
67.988
         
2027
21
SPENCE
19-030-16-W
64.750
         
2028
22
SPENCE
19-030-16-W
66.369
         
2029
23
SPENCE
19-030-16-W
67.988


 
25

--------------------------------------------------------------------------------

 


2030
24
SPENCE
19-030-16-W
67.988
         
2031
25
SPENCE
20-030-16-W
65.714
         
2032
26
SPENCE
20-030-16-W
33.184
         
2033
27
SPENCE
20-030-16-W
50.989
         
2037
28
SPENCE
36-030-16-W
61.322
         
2039
29
SPENCE
28-030-16-W
57.586
         
2040
30
SPENCE
28-030-16-W
66.369
         
2041
31
SPENCE
28-030-16-W
66.369
         
2042
32
SPENCE
28-030-16-W
66.369
         
2043
33
SPENCE
10-030-16-W
64.750
         
2044
34
SPENCE
03-030-16-W
64.750
         
2045
35
SPENCE
03-030-16-W
66.367
         
2050
22
WINNIPEGOSIS
23-029-17-W
65.964
         
2051
23
WINNIPEGOSIS
23-029-17-W
65.964
         
2052
24
WINNIPEGOSIS
23-029-17-W
67.583
         
2055
25
DAUPHIN
04-024-20-W
67.153
         
2056
26
DAUPHIN
07-024-20-W
67.077
         
2057
27
DAUPHIN
18-024-20-W
68.392
         
2058
28
DAUPHIN
30-024-20-W
70.415
         
2059
29
DAUPHIN
30-024-20-W
69.606
         
2060
30
DAUPHIN
30-024-20-W
69.606
         
2061
31
DAUPHIN
30-024-20-W
70.010
         
2062
32
DAUPHIN
36-024-21-W
69.606
         
2063
33
DAUPHIN
36-024-21-W
69.606
         
2064
34
DAUPHIN
36-024-21-W
70.010
         
2065
35
DAUPHIN
36-024-21-W
69.606
 
95
   
6,090,052

 
 
26

--------------------------------------------------------------------------------

 